Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment and Allowability Notice
This Office action is responsive to the patent application No. 16/971547 filed on 20 August 2020 (08/20/2020) and to the preliminary amendments filed on 14 January 2022 (01/14/2020).  Claims 1-15 are pending.  

Priority 
             Applicant’s claim for the benefit of a prior-filed application is acknowledged – 371 of PCT/JP2019/003571 02/01/2019, which further claims priority from JAPAN 2018-031389 02/23/2018 (February 23, 2018).

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on 20 August 2020 (08/20/2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
            The drawings objections discussed during the interview on 11 January 2022 have been overcome by the corrected drawings received on 01/14/2021.  The corrected drawings (01/14/2021) are acceptable.  The drawings objections are withdrawn.

Specification
            The specification objections discussed during the interview on 11 January 2022 have been overcome by the specification amendment received on 01/14/2021.  The specification objections are withdrawn.

Claim Objections
            The claim objections discussed during the interview on 11 January 2022 have been overcome by the preliminary amendments received on 01/14/2021.  The claim objections are withdrawn.


Allowable Subject Matter
Claims 1-15, as amended on 14 January 2022 (01/14/2020), are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“the first emitter electrode of the first semiconductor element and the second emitter
electrode of the second semiconductor element are electrically connected with each other,
    	 the first collector electrode of the first semiconductor element and the second
collector electrode of the second semiconductor element are electrically connected with each
other,
     	a first gate electrode of the first semiconductor element and the second gate electrode
of the second semiconductor element are electrically connected with each other”,  
combined with the other limitations of claim 1, such as:
	“a second well region of a second conductive type that is in contact with the
second drift layer and formed at a first surface side of the second semiconductor substrate,
	gate electrode sets each including a second gate electrode and a third gate
electrode that are respectively provided in every two adjacent trenches among a plurality of
trenches formed at the first surface side of the second semiconductor substrate and passing
through the second well region such that the second gate electrode and the third gate
electrode are in contact with the second drift layer and the second well region via gate
insulation films”



The closest prior arts on record are:
	1)   Figs. 2 to 7 of Furuhata (US 5341004 A, hereinafter “Furuhata”) show 2 IGBT devices connected in parallel and switching ON/OFF in a sequential manner as a function of time. But the 2 IGBT devices have each a single gate terminal each;

	2)   Figs. 1 to 4 of Felsl et al. (US 20120098097 A1 and US 9412854 B2, hereinafter “Felsl”) show 2 IGBT devices connected in parallel and switching ON/OFF in a sequential manner as a function of time.  But the 2 IGBT devices have each a single gate terminal each.
	Fig. 4 of Felsl shows 3 (three) IGBT devices connected in parallel and switching ON/OFF in a sequential manner as a function of time. But the 3 IGBT devices have each a single gate terminal each.   

	3)   Figs. 1-7, 10 and 11 of Hashimoto et al. (US 20150303288 A1 and US 9595602 B2, hereinafter “Hashimoto”) teach a single IGBT device with 2 sets of gates.  The 2 sets of gates are switching ON/OFF in a sequential manner as a function of time.  But the 2 sets of gates have a single gate terminal externally and internally have a resistor and/or capacitor to facilitate the timing offset;

	4)   Figs. 5 and 16 of Omura et al. (US 5883402 A, hereinafter “Omura”) show a device having some similarities, but 20b is an electric field detector and the mutual connections are different from the claimed, for example an emitter of one is connected to a gate of the other to provide signal.




	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Art made of record and not relied upon is considered pertinent to applicant's disclosure:
-   US 20160020309 A1 – Suzuki et al. – Fig. 8 shows gate electrode 121 with a shape similar to a presently clamed one; 
-    US 20200395471 A1 – Takeuchi et al. – Figs. 3 and 4 show gate electrode 121 with a shape similar to a presently clamed one;
-    US 20150144994 A1 – Sung et al. – Fig. 2 teaches haw electron current and hole current flow in a vertical IGBT.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813